                        UN ITED STA TES DISTRICT C OU RT FO R TH E
                              SO UTH ERN DISTRICT OF FLORID A
                  C ase N um ber:17-20307-CR -M A R T1N EZ/O TA ZO -% Y ES

 UN ITED STA TES OF A M ERICA ,

        Plaintiff,


 M ARIO RO D RIG UEZ,

        D efenclant.


                 O R DER A D O PTIN G A M EN DED A N D O M N IBU S R EPO RT
                 A N D R EC O M M EN DA TIO N R E:INV ESTIG A TIV E FE ES

       TH IS C A USE cam e before the Court upon the A m ended and Om nibus Report and

Recom m endation RE:Investigative Fees subm itted by D efendantM ario Rodriguez's Investigator

N avarro Investigative Selwices,pursuantto the Crim inalJustice A ctV oucher 113C.0764917. The

Reportw asissued by United States M agistrate Judge A licia M .Otazo-Reyes on M arch 8,2019,

(ECF No.1133'1. M agistrateJudge Otazo-Reyes,recommendsthatthisCourt,approvetheFinal
Paym entonCJA VoucherandthatNavarrolnvestigativeServices,bepaid atotalsum of$74,201.89.

Thepartieswereafforded the opportunity to file objectionsto the Reportand Recommendation,
howevernone were filed. The CourtnotesCounsel'sNotice ofNon Objection to Magistrate's
Amendedand OmnibusReportandRecommendationsLECFNo.11451.
       Accordingly,theCourthasconsidered theReportand Recomm endation,thepertinentpal'ts

oftherecord and forthe reasonsstated in theR eportofthe M agistrate Judge,and upon independent

review ofthe file and being otherw ise fully advised in the prem ises,itis

       O RD ER ED A N D A D JU D G ED thatU nited StatesM agistrateJudgeA liciaM .Otazo-Reyes'

AmendedandOmnibusReportandRecommendation RE:lnvestigativeFees(ECFNo.11331,
ishereby AD O PT ED and A FFIRM ED .

       DONEANDORDEREDinChambersatMiami,Florida,this1V dayofMarch,2019.
                                                                        '      ..
                                                          (
                                                JO SE 1 M A RTIN EZ
                                                UN IT    STA TES D ISTRIC JU DG E


Copiesprovided to:
M agistrate Judge O tazo-Reyes
Jose-carlosV illanueva,Esq
CJA A dm inistrator




                                       -   2-
